            Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

TERRY DORSEY,                                   *

        Plaintiff,                              *

v.                                              *          Civil Action No. GLR-15-352

WARDEN FRANK B. BISHOP, JR.,                    *

        Defendant.                       *
                                       ******
                                 MEMORANDUM OPINION

        THIS MATTER is before the Court on the Motion to Renew Motion for Summary

Judgment filed by Defendant Warden Frank B. Bishop, Jr. 1 (ECF No. 25), which the Court

construes as a motion for summary judgment. The Motion is ripe for disposition, and no

hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons outlined below,

the Court will grant the Motion.

                                     I.     BACKGROUND 2

A.      Dorsey’s Allegations

        Plaintiff Terry Dorsey is a state prison inmate presently housed at North Branch

Correctional Institution (“NBCI”) in Cumberland, Maryland. (Compl. at 1, ECF No. 1).

On February 9, 2015, Dorsey filed a Complaint alleging that he suffers from mental illness,

NBCI refuses to provide him mental health care, and he is entertaining homicidal and


        1
            The Court will direct the Clerk to amend the docket to reflect Defendant’s correct
name.
        2
          Unless otherwise noted, the Court takes the following facts from Plaintiff’s
Complaint and accepts them as true. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)
(citations omitted).
        Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 2 of 19



suicidal ideations as a result. (Id.). Dorsey alleges in his Complaint that “this institution

refuses to give me any psychiatric treatment even when I’ve been diagnosed as having

schizophrenia and I believe bipolar disorder.” (Id.). Dorsey specifically identifies “the

psychology department[,] namely Bruce Liller, Laura Booth, [and James Holwager] within

this institution” as the individuals depriving him of health care. (May 7, 2015 Dorsey Decl.

[“Dorsey Decl.”] at 1, ECF No. 11).

       Dorsey claims that in December 2014, he informed a mental health provider he was

thinking of killing his cellmate and was placed in a strip cell for an entire week while he

received a test. (Compl. at 1). After it was determined there was “nothing wrong” with him,

he was placed back into the cell with the same inmate. (Id.). Dorsey asserts that there is, in

fact, something wrong with him and notes that he is current on Haldol, an antipsychotic

drug, and Prozac, a selective serotonin reuptake inhibitor (“SSRI”) antidepressant. (Mar.

18, 2015 Letter [“1st Suppl. Compl.”] at 2, ECF No. 6). He asserts that these prescriptions

belie any assertion that he does not require mental health treatment. (Id.). Dorsey further

notes that he has “been diagnosed with a personality disorder since [he] was a small child

or juvenile.” (Dorsey Decl. at 1).

       In January 2015, Dorsey was placed in the general prison population. (Compl. at 1).

He claims he continued to have thoughts of harming others during this time. (Id.). On

January 27, 2015, Dorsey contacted the psychology department at NCBI to “get some form

of therapy[.]” (Id.). Three days later, Laura Booth, L.C.P.C., told him that the psychology

department would not see him because of his “past inappropriate behaviors in the presence

of women.” (Id. at 1–2). On February 2, 2015, Dorsey filed a Request for Administrative


                                              2
           Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 3 of 19



Remedy reiterating that he was mentally ill and that Booth and NCBI were denying him

treatment. (1st Suppl. Compl. Ex. 1 [“Pl.’s 1st Exhs.”] at 12–13, 3 ECF No. 6-1). Four days

later, he wrote a similar letter to NCBI psychologist Bruce Liller asserting that Booth was

acting in an abusive manner toward him and denying him treatment. (Dorsey Decl. Ex. 1

[“Pl.’s 2d Exhs.”] at 2–3, ECF No. 11-1). Dorsey wrote to Booth on February 6, 2015, to

ask for clarification regarding her statement that the NCBI psychology department would

not see him. (Pl.’s 1st Exhs. at 10). On February 9, 2015, Dorsey filed the instant Complaint

alleging that NCBI would not provide him the mental health care he needed, thereby

creating a dangerous situation for him and other inmates. (Compl. at 1).

       Following the filing of the Complaint in this matter, Dorsey again requested that

NCBI psychologist Dr. James Holwager evaluate him, but several weeks after his request,

he still had not been seen. (Dorsey Decl. at 2; Pl.’s 2d Exhs. at 7).

B.     Medical Records

       Due to Dorsey’s lengthy incarceration, his mental health records are voluminous,

comprising over 1,300 pages. (ECF No. 25-2). Dorsey’s Complaint, however, centers

around a specific time period: the denial of mental health treatment beginning in late 2014

and continuing through the filing of this Complaint and the supplements thereto.

Accordingly, the recitation of Dorsey’s mental health history below will largely confine

itself to the period between the middle of 2014 and the middle of 2016.




       3
       Citations to exhibit page numbers refer to the pagination assigned by the Court’s
Case Management/Electronic Case Files (“CM/ECF”) system.

                                              3
          Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 4 of 19



         On June 3, 2014, Dorsey met with Deirdre Mull, C.R.N.P., to discuss his mood

disorder. (Def.’s Mot. Summ. J. [“Def.’s Mot.”] Ex. 1 [“Med. Recs.”] at 335, ECF No. 25-

2). Dorsey reported to Mull that the Prozac he had been prescribed was helping with his

mood. (Id.). He denied auditory verbal hallucinations (“AVH”)—i.e., “hearing voices”—

but requested Haldol, an antipsychotic drug, because it helped with his paranoia and mood.

(Id.). Mull noted that Haldol had been discontinued in the past due to Dorsey’s

noncompliance with requirements that he undergo laboratory testing to monitor side

effects, and because health care workers had identified discrepancies in his reported mental

illness symptoms in the past. (Id.). She declined to renew Dorsey’s Haldol prescription

because she questioned the truthfulness of Dorsey’s claims of paranoia and because she

identified no signs of psychosis or mania. (Id. at 335, 340). Dorsey asked if he could “at

least get Benadryl.” (Id. at 335) (internal quotation marks omitted).

         On July 1, 2014, Dorsey met with Norma Holwager, L.C.P.C. (Id. at 342). Holwager

found that Dorsey was alert, oriented, and “did not appear to be attending to internal stimuli

although he stated he ‘always hears voices, they are just quieter now, like a whisper.’” (Id.).

Dorsey denied suicidal and homicidal ideation. (Id.). Holwager found that Dorsey was

“hard pressed to generate specifics” regarding his alleged paranoia. (Id. at 343). Holwager

concluded that there was no evidence that Dorsey’s symptoms were of such magnitude that

he needed Haldol, nor was there evidence Dorsey was hearing voices when talking to her.

(Id.).

         Dorsey met again with Mull on August 22, 2014, and once again claimed that he

needed Haldol. (Id. at 345). Mull concluded that Dorsey’s complaints of psychosis were


                                              4
         Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 5 of 19



not credible, but prescribed Dorsey Risperdal to help with his impulsivity, aggressive

tendencies, and chronic irritability. (Id.).

       On September 19, 2014, Dorsey met with Stephen Schellhase, M.D., for a

medication check-up. (Id. at 353). Schellhase agreed to switch Dorsey back to Haldol while

continuing his prescriptions for Benadryl and Prozac. (Id.). Three days later, Dorsey met

with Jessica Nice, L.G.S.W., for individual therapy. (Id. at 360).

       On October 2, 2014, Dorsey met with Bruce Liller, Chief of Psychology. (Id. at

361). Liller found that Dorsey was alert, cooperative, and organized in thought and speech.

(Id.). Liller stated that while Dorsey identified himself as a schizophrenic, he did not

demonstrate any symptoms of that diagnosis during their meeting. (Id.).

       Monica Wilson, L.G.S.W., met with Dorsey eight times between November 5, 2014,

and December 22, 2014, for individual counseling. (Id. at 369–73, 376, 395, 397). Wilson

concluded that Dorsey was “suave” and prone to manipulating others. (Id. at 371). Wilson

also stated that Dorsey frequently contradicted himself and that she believed he was vying

for a single cell. (Id. at 376, 395).

       Dorsey met with Holwager for individual therapy on December 9, 2014. (Id. at 374–

75). During the meeting, Dorsey stated that he was hearing voices telling him to kill his

cellmate. (Id. at 374). Holwager speculated that Dorsey was falsely reporting symptoms in

an attempt to get a single cell. (Id. at 375). Regardless, Holwager erred on the side of

caution and recommended that Dorsey receive a single cell. (Id.). Dorsey met again with

Holwager on December 10, 2014. (Id. at 384). Holwager administered a Miller Forensic




                                               5
        Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 6 of 19



Assessment of Symptoms Test (“M-FAST”) to determine whether Dorsey was feigning

symptoms. (Id. at 385).

       On December 16, 2014, Dorsey met with Mull to discuss medication management.

(Id. at 386). Dorsey asserted that he was experiencing mood swings and that he felt the

Haldol was not working. (Id. at 387). Dorsey also informed Mull that he was experiencing

AVH telling him to hurt people. (Id.). Mull decided to increase his Haldol prescription.

(Id.). Mull met again with Dorsey on January 29, 2015, and noted that he requested to be

assigned to a single cell. (Id. at 399–400).

       On January 30, 2015, Dorsey met with Booth for an onsite consultation. (Id. at 408).

Booth noted that Dorsey had an extensive history of sexually preying upon female staff.

(Id.). Among other things, Booth noted that Dorsey had a staff alert for stalking female

staff, masturbation, and two counts of first-degree rape. (Id.). Booth described Dorsey as

having a history of self-reported “hearing voices,” but that there had been no validation of

his claims through objective clinical documentation in the form of observations or

collaborative data. (Id.). She noted that Dorsey had a pattern of noncompliance in taking

medication and contradicting himself as to why he failed to take the medication. (Id.).

Booth further observed that Dorsey had no pattern of psychotic symptoms, nor did he report

such symptoms at that time. (Id.). She informed Dorsey that “his self referrals do not

contain legitimate psychological issues,” and that he would be referred to a male provider

if he continued to abuse the self-referral process. (Id.). She recommended that Dorsey seek

group services. (Id. at 410).




                                               6
        Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 7 of 19



       Dorsey next met with Liller on February 12, 2015, as part of an investigation into

the Administrative Remedy Procedures complaint (“ARP”) that Dorsey filed after his

meeting with Booth. (Id.). Liller noted that the fact Dorsey was angry rather than relieved

when he was told that he was not suffering from a mental illness suggested manipulative

behavior. (Id.). Liller concluded that Dorsey’s “desire to be viewed as mentally ill does not

reflect any cognitive deficit like delusions but instead appears to be a strategy to achieve a

desired end.” (Id.). Accordingly, Liller dismissed Dorsey’s ARP. (Id.).

       Dorsey met with Mull on April 22, 2015, to discuss medication management. (Id.

at 1285). Mull noted that Dorsey reported that he was doing well on his current medication,

sleeping well, and was not experiencing mania or depression. (Id.). Mull continued

Dorsey’s previously prescribed medication. (Id.). Dorsey’s next medication management

meeting was with Dr. Leslie Earll on July 25, 2015. (Id. at 1290). Earll found that there

was no change from Dorsey’s April 22, 2015 evaluation. (Id.). In a subsequent medication

management meeting with Dr. Vincent Siracusano on October 6, 2015, Siracusano

determined that Dorsey’s mental status examination (“MSE”) was stable. (Id. at 1296).

       Dorsey met with Lauren Beitzel, L.C.P.C., on June 17, 2016, for an onsite

consultation. (Id. at 1315). Beitzel stated that Dorsey “believes that he is in need of a single

cell due to his voices ‘Freckle Face Moo Moo’ telling him to harm people. He refuses to

provide any details or elaborations on these voices.” (Id.). Beitzel challenged him about

these purported symptoms, noting that “when he was seen by psychiatry in Jan. 2016 and

April 2016 he did not voice any symptoms or concerns consistent with [auditory

hallucinations].” (Id.). Beitzel noted that Dorsey had “a long history of Axis II


                                               7
        Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 8 of 19



symptomology including boundary testing, inappropriateness, and lack of remorse. He

attempted to be evasive and difficult in providing responses.” (Id.). Beitzel concluded that

Dorsey “does not present with any imminent and specifics threats of harm to others” and

that his “reported symptoms lack genuineness and believability.” (Id.).

       Dorsey met with Siracusano on July 28, 2016, to discuss medication management.

(Id. at 1317). Siracusano noted that while Dorsey “continue[d] to speak about hearing and

interacting with an imaginary person ‘Momo[,]’” Dorsey “did not appear to be responding

to internal stimuli[.]” (Id.). Siracusano concluded that Dorsey “apparently has an interest

in maintaining a [psychiatric diagnosis].” (Id.).

C.     Procedural Background

       On February 9, 2015, the Court received correspondence from Dorsey requesting

mental health treatment and alleging that he suffers from mental illness, NBCI refuses to

provide him mental health care, and, as a result, he is entertaining homicidal and suicidal

ideations. (Compl. at 1). The Court treated the correspondence as a Complaint for

Emergency Injunctive Relief and directed Bishop to file an expedited response. (ECF No.

2). Bishop filed a Response to Show Cause Order on March 9, 2015. (ECF No. 5). Because

the Response provided a substantive answer to the issues Dorsey raised in the Complaint

and was accompanied by an affidavit, the Court construed the Response as a Motion for

Summary Judgment. (ECF No. 7). The Court notified Dorsey that he may file an

Opposition to Bishop’s Motion for Summary Judgment with supporting materials. (ECF

No. 8). On May 7, 2015, Dorsey filed his Opposition. (ECF No. 11). On September 9,

2016, the Court denied Bishop’s Motion for Summary Judgment and directed Bishop to


                                              8
        Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 9 of 19



supplement the Motion with “all relevant medical documentation to refute or confirm

Dorsey’s allegations regarding the presence of mental illness and any medication Dorsey

has received or is currently receiving related to mental illness[.]” (ECF Nos. 20, 21).

       On November 7, 2016, Bishop supplemented the Motion for Summary Judgment

with Dorsey’s medical records and filed a Supplemental Motion to Renew Motion for

Summary Judgment. (ECF No. 25). The Court granted Bishop’s Supplemental Motion to

Renew Motion for Summary Judgment on September 28, 2017, and granted Dorsey time

to respond. (ECF No. 60). Dorsey filed Oppositions to Bishop’s Motion for Summary

Judgment on October 6, 2017, and June 6, 2018. (ECF Nos. 62, 70). Bishop filed a Reply

on July 11, 2018. (ECF No. 73).

                                    II.    DISCUSSION

A.     Standard of Review

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011) (citing Gay v. Wall, 761 F.2d 175, 178 (4th Cir.

1985)). Yet “the party opposing summary judgment ‘cannot complain that summary

judgment was granted without discovery unless that party had made an attempt to oppose

the motion on the grounds that more time was needed for discovery.’” Harrods Ltd. v. Sixty

Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (quoting Evans v. Techs.

Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996)). To raise the issue that more

discovery is needed, the non-movant must typically file an affidavit or declaration




                                             9
       Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 10 of 19



explaining the “specified reasons” why “it cannot present facts essential to justify its

opposition[.]” Fed.R.Civ.P. 56(d).

       “The Fourth Circuit places ‘great weight’ on the affidavit requirement[.]” Nautilus

Ins. Co. v. REMAC Am., Inc., 956 F.Supp.2d 674, 683 (D.Md. 2013) (quoting Evans, 80

F.3d at 961). However, non-compliance may be excused “if the nonmoving party has

adequately informed the district court that the motion is premature and that more discovery

is necessary.” Harrods, 302 F.3d at 244. Courts place greater weight on the need for

discovery “when the relevant facts are exclusively in the control of the opposing party[,]”

such as “complex factual questions about intent and motive.” Id. at 247 (quoting 10B

Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure §

2741, at 419 (3d ed. 1998)) (internal quotation marks omitted).

       Here, the Court concludes that the requirements for reviewing Bishop’s Motion as

a motion for summary judgment are satisfied. Dorsey was on notice that the Court would

resolve Bishop’s Motion under Rule 56 because Bishop styled his Motion as a “Motion for

Summary Judgment” and presented extra-pleading material for the Court’s consideration.

See Moret v. Harvey, 381 F.Supp.2d 458, 464 (D.Md. 2005). In addition, the Clerk

informed Dorsey about the Motion and the need to file an opposition. (ECF Nos. 8, 26).

Dorsey filed Oppositions, as well as numerous documents and correspondence in support

of his claims. Although Dorsey did not submit an affidavit regarding discovery, among

Dorsey’s filings was a Request for Production of Documents targeted at Bishop. (ECF No.

29). Dorsey, however, fails to explain why the discovery he seeks is critical to

demonstrating a genuine dispute of material fact or refuting Bishop’s exhibits and


                                            10
        Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 11 of 19



declarations. As such, Dorsey has failed to identify specific reasons why more time is

needed for discovery as required by Rule 56(d). Thus, the Court will consider documents

outside of Dorsey’s Complaint and treat Bishop’s Motion as one for summary judgment.

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all reasonable inferences in that party’s favor.

Scott v. Harris, 550 U.S. 372, 378 (2007) (citation omitted); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986) (citing Adickes v. S. H. Kress & Co., 398 U.S. 144, 158–

59 (1970)). Summary judgment is proper when the movant demonstrates, through

“particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations . . . admissions,

interrogatory answers, or other materials[,]” that “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a),

(c)(1)(A). Significantly, a party must be able to present the materials it cites in “a form that

would be admissible in evidence[,]” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and

declarations “must be made on personal knowledge” and “set out facts that would be

admissible in evidence[.]” Fed.R.Civ.P. 56(c)(4).

       Following a properly supported motion for summary judgment, the burden shifts to

the nonmovant to identify evidence showing there is genuine dispute of material fact. See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986). The

nonmovant cannot create a genuine dispute of material fact “through mere speculation or

the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).


                                              11
       Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 12 of 19



       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

465 (4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

Whether a fact is “material” is determined by the substantive law, and “[o]nly disputes over

facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.” Anderson, 477 U.S. at 248; accord Hooven-

Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact arises when the

evidence is sufficient to allow a reasonable jury to return a verdict in the nonmoving party’s

favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make a sufficient showing

on an essential element of his case where he has the burden of proof, “there can be ‘no

genuine [dispute] as to any material fact,’ since a complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

B.     Analysis

       1.     Legal Standard

       The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by

virtue of its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S.

153, 173 (1976); see also Hope v. Pelzer, 536 U.S. 730, 737 (2002); Scinto v. Stansberry,

841 F.3d 219, 225 (4th Cir. 2016); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016).

“Scrutiny under the Eighth Amendment is not limited to those punishments authorized by

statute and imposed by a criminal judgment.” De’Lonta v. Angelone, 330 F.3d 630, 633




                                             12
       Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 13 of 19



(4th Cir. 2003) (citing Wilson v. Seiter, 501 U.S. 294, 297 (1991)); accord Anderson v.

Kingsley, 877 F.3d 539, 543 (4th Cir. 2017).

       To prevail on an Eighth Amendment claim for denial of medical care, a plaintiff

must demonstrate that the actions of the defendants, or their failure to act, amounted to

deliberate indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106

(1976); see also Anderson, 877 F.3d at 543. A prisoner plaintiff must allege and provide

some evidence he was suffering from a serious medical need and that defendants were

aware of his need for medical attention but failed to either provide it or ensure it was

available. See Farmer v. Brennan, 511 U.S. 825, 834–37 (1994); see also Heyer v. U.S.

Bureau of Prisons, 849 F.3d 202, 209–10 (4th Cir. 2017); King, 825 F.3d at 218; Iko v.

Shreve, 535 F.3d 225, 241 (4th Cir. 2008).

       Objectively, the medical condition at issue must be serious. See Hudson v.

McMillian, 503 U.S. 1, 9 (1992) (there is no expectation that prisoners will be provided

with unqualified access to health care); Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir.

2014). A serious medical condition is an illness or condition that is either life-threatening

or causes an unnecessary infliction of pain when it is not treated properly. See, e.g., Barnes

v. Bilak, No. JKB-17-1057, 2018 WL 2289232, at *6 (D.Md. May 17, 2018) (finding that

high blood pressure is a serious medical condition); Johnson v. Quinones, 145 F.3d 164,

168 (4th Cir. 1998) (finding that pituitary tumor is a serious medical condition); Brown v.

Harris, 240 F.3d 383, 389 (4th Cir. 2001) (finding that risk of suicide is a serious medical

condition).




                                             13
        Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 14 of 19



       “Courts treat an inmate’s mental health claims just as seriously as any physical

health claims.” DePaola v. Clarke, 884 F.3d 481, 486 (4th Cir. 2018) (citing Bowring v.

Godwin, 551 F.2d 44, 47 (4th Cir. 1977)). Indeed, there is no underlying distinction

between the right to medical care for physical ills and its psychological and psychiatric

counterpart. Bowring, 551 F.2d at 47. A prisoner is entitled to such treatment if:

              [A] physician or other health care provider, exercising ordinary
              skill and care at the time of the observation, concludes with
              reasonable certainty (1) that the prisoner’s symptoms evidence
              a serious disease or injury; (2) that such disease or injury is
              curable or may be substantially alleviated; and (3) that the
              potential for harm to the prisoner by reason of delay or the
              denial      of       care       would        be      substantial.

Id. The right to such treatment is based upon the essential test of medical necessity and not

whether such care is considered merely desirable. Id. at 48.

       After a serious medical need is established, a successful Eighth Amendment claim

requires proof that the defendants were subjectively reckless in treating or failing to treat

the serious medical condition. See Farmer, 511 U.S. at 839–40; see also Rich v. Bruce, 129

F.3d 336, 340 n.2 (4th Cir. 1997) (“True subjective recklessness requires knowledge both

of the general risk, and also that the conduct is inappropriate in light of that risk.”). “Actual

knowledge or awareness on the part of the alleged inflicter . . . becomes essential to proof

of deliberate indifference ‘because prison officials who lacked knowledge of a risk cannot

be said to have inflicted punishment.’” Brice v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th

Cir. 1995) (quoting Farmer, 511 U.S. at 844).

       The subjective knowledge requirement can be met through direct evidence of actual

knowledge or through other evidence that tends to establish the defendants knew about the


                                               14
           Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 15 of 19



problem. Scinto, 841 F.3d at 226. This includes evidence “that a prison official knew of a

substantial risk from the very fact that the risk was obvious.” Id. (quoting Farmer, 511 U.S.

at 842).

       Mere negligence or malpractice does not rise to the level of a constitutional

violation. Donlan v. Smith, 662 F.Supp. 352, 361 (D.Md. 1986) (citing Estelle, 429 at 106);

see also Scinto, 841 F.3d at 225 (“Deliberate indifference is ‘more than mere negligence,’

but ‘less than acts or omissions [done] for the very purpose of causing harm or with

knowledge that harm will result.’” (quoting Farmer, 511 U.S. at 835) (alteration in

original)); Russell v. Sheffer, 528 F.2d 318, 318 (4th Cir. 1975) (“[M]istreatment or non-

treatment must be capable of characterization as ‘cruel and unusual punishment’ in order

to present a colorable claim under §1983.” (citing Gittlemacker v. Prasse, 428 F.2d 1, 6 (3d

Cir. 1970))).

       The reasonableness of a defendant’s actions must be judged through the lens of the

risk the defendant actually knew at the time. See Lightsey, 775 F.3d at 179 (physician’s act

of prescribing treatment raises a fair inference that he believed treatment was necessary

and that failure to provide it would pose an excessive risk). “Disagreements between an

inmate and a physician over the inmate’s proper medical care do not state a § 1983 claim

unless exceptional circumstances are alleged.” Wright v. Collins, 766 F.2d 841, 849 (4th

Cir. 1985).

       2.       Defendant Bishop

       Although Dorsey names Warden Bishop as the sole Defendant in this action,

Dorsey’s Complaint describes conduct by the medical staff at NBCI and does not make


                                             15
       Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 16 of 19



any direct allegations against Bishop. Thus, it appears that Dorsey seeks to hold Bishop

vicariously liable for the actions of the medical providers at NBCI.

       Liability that is based on the defendant’s role as a supervisor or employer of the

asserted wrongdoer is known as a respondeat superior theory of liability. It is well

established that the doctrine of respondeat superior does not apply in § 1983 claims. See

Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004). Rather, in § 1983 claims, liability

of supervisory officials “is premised on ‘a recognition that supervisory indifference or tacit

authorization of subordinates’ misconduct may be a causative factor in the constitutional

injuries they inflict on those committed to their care.’” Baynard v. Malone, 268 F.3d 228,

235 (4th Cir. 2001) (quoting Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984)).

Supervisory liability under § 1983 must be supported with the evidence showing:

              (1) that the supervisor had actual or constructive knowledge
              that his subordinate was engaged in conduct that posed a
              pervasive and unreasonable risk of constitutional injury to
              citizens like the plaintiff; (2) that the supervisor’s response to
              the knowledge was so inadequate as to show deliberate
              indifference to or tacit authorization of the alleged offensive
              practices; and (3) that there was an affirmative causal link
              between the supervisor’s inaction and the particular
              constitutional     injury      suffered     by    the     plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (internal quotation marks and citations

omitted).

       Here, Dorsey has not included any allegations in his Complaint or the supplements

thereto that would tend to demonstrate that the conduct of the medical providers at NBCI

posed an unreasonable risk to Dorsey, that Bishop was aware of these risks but failed to

adequately respond, or that Bishop’s inadequate response caused a constitutional injury to


                                              16
          Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 17 of 19



Dorsey. As a result, Dorsey cannot establish liability on the part of Bishop, and Dorsey’s

claims against him must be dismissed.

          3.    Medical Providers

          Although Dorsey failed to formally name as defendants the individuals responsible

for his purportedly inadequate care, Dorsey did consistently identify three individuals—

Bruce Liller, Laura Booth, and James Holwager (the “Prospective Individual

Defendants”)—in his Complaint and the supplements thereto. Accordingly, and in

recognition of Dorsey’s pro se status at the time he filed his Complaint, the Court will

evaluate the viability of his claims against the Prospective Individual Defendants on the

merits.

          As set forth above, Dorsey’s mental health care providers repeatedly denied his

requests for prescription medication and a single cell because they concluded Dorsey was

not suffering from the mental conditions of which he complained. Dorsey disagrees with

his providers’ assessments and argues that these refusals violated his Eighth Amendment

right to treatment for a serious medical need. However, “disagreement with a course of

treatment does not provide the framework for a federal civil rights complaint.” Stewart v.

Davis, No. JFM-14-570, 2015 WL 751356, at *18 (D.Md. Feb. 19, 2015) (citing Russell

v. Sheffer, 528 F.2d 318 (4th Cir. 1975)); see also Chisley v. Holwager, No. DKC-09-2099,

2010 WL 2730656, at *4 (D.Md. July 9, 2010) (“Plaintiff disagrees with the judgment of

his psychiatric health care providers. Such disagreement with a course of treatment does

not provide the framework for a federal civil rights complaint but rather, at most, states a




                                             17
         Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 18 of 19



claim of negligence.” (citing Russell, 528 F.2d 318)), aff’d, 447 F.App’x 481 (4th Cir.

2011).

         Based on Dorsey’s history of manipulative behavior and their observations of him,

Dorsey’s mental health care providers concluded that rather than describing his actual

mental health symptoms, Dorsey was pretending to suffer from various psychoses in order

to receive certain benefits, e.g., a single cell. Maryland courts have routinely dismissed §

1983 claims involving similar facts. See, e.g., Cooper v. Sowers, No. JFM-13-3872, 2016

WL 3248209, at *6 (D.Md. June 8, 2016) (“[Plaintiff]’s records suggest his self-

diagnosed psychological ailments stem from to his desire to obtain single cell housing.”);

Williams v. Bishop, No. RWT-12-1616, 2014 WL 4662427, at *6 (D.Md. Sept. 17, 2014)

(finding that “[a] prisoner’s strong desire to be in a single cell, based on his belief that his

medical conditions cause difficulties with cellmates, does not entitle him to housing in a

single cell unless medical providers have made a directive for a single cell based on a

medical need,” and adding that because “there has been no such directive . . . the Plaintiff’s

claim amounts to a mere difference of opinion over the preferred course of medical

treatment” (citing DeFranco v. Wolfe, No. MBC-04-0230, 2008 WL 596735, at *12

(W.D.Pa. Mar. 4, 2008))); Fuller v. Stouffer, No. AW-12-2914, 2013 WL 3353750, at *7

(D.Md. July 1, 2013) (“Given [Plaintiff]’s history of manipulative behavior, it is clear that

even assuming he told Defendants that he was being threatened by his cellmates they did

not draw the inference that a specific known risk of harm existed. Absent that inference

being drawn, an Eighth Amendment claim is not established[.]”), aff’d, 553 F.App’x 352

(4th Cir. 2014); Winters v. Shearin, No. ELH-11-1749, 2011 WL 6300464, at *6 (D.Md.


                                              18
       Case 1:15-cv-00352-GLR Document 75 Filed 11/10/20 Page 19 of 19



Dec. 15, 2011) (“He is known to manipulate symptoms and situations in an effort to obtain

the housing status he desires. . . . He has failed to demonstrate any violation of

his Eighth Amendment right to psychiatric care.”); Lewis v. Warden, No. PJM-08-2167,

2010 WL 2998662, at *4 (D.Md. July 22, 2010) (finding that plaintiff had failed to

sufficiently allege a constitutional violation where “some of his behaviors appear to be

attention seeking, malingering, and . . . designed for secondary gains” (citations omitted)).

       Dorsey argues that his claim should survive because he has a history of mental

illness and because the descriptions of Dorsey’s condition in his medical record are

outdated. But a party cannot create a genuine dispute of material fact “through mere

speculation or the building of one inference upon another.” Othentec, 526 F.3d at 141

(quoting Beale, 769 F.2d at 214). Dorsey has not established a genuine dispute of material

fact regarding the deliberate indifference of the Prospective Individual Defendants.

Accordingly, to the extent Dorsey intended to bring suit against the Prospective Individual

Defendants in this action, they are entitled to summary judgment.

                                   III.    CONCLUSION

       For the foregoing reasons, the Court will grant the Motion to Renew Motion for

Summary Judgment filed by Defendant Warden Frank B. Bishop, Jr., which the Court

construes as a motion for summary judgment. (ECF No. 25). A separate Order follows.

Entered this 10th day of November, 2020.


                                                                       /s/
                                                         George L. Russell, III
                                                         United States District Judge



                                             19
